PER CURIAM.
We conclude that the trial court erred in denying appellant’s rule 3.850 motion without an evidentiary hearing on one ground of the motion only — that alleging ineffective assistance of counsel because of insufficient time to investigate and prepare for a trial. The portions of the record attached to the order denying relief do not conclusively show that appellant is entitled to no relief, and accordingly we reverse and remand for an eviden-tiary hearing.
GUNTHER, C.J., and STONE and KLEIN, JJ., concur.